Roberts, J.
This is an action brought by a portion of the citizens of Tarrant county against their county, to test the legality of an election held to fix the location of the county seat, to prevent the removal of the records from Birdville to Fort Worth, and to restrain the sale of lots in the town of Birdville; •and,if the county seat should be determined to be at Fort Worth, to reinvest the original donors of the land with the title to the unsold lots.
The act of determining in what particular place in a county the Courts shall be held, and the public records shall be kept, is the exercise of a political authority of the government, pertaining to the Legislature. It may be done directly, as by naming and identifying a place in the Act; or it may be done indirectly, by making it depend upon a contingency, and appointing an agent or agents to determine upon that contingency, and to announce the result. Whether it be done the one way or the other, it, in all its parts, is no less an act pertaining to the political and not to the judicial authority. The Legislature has the power to cause the place to be determined by one contingency as well as another *21—by the locality of the numerical population, of the property, of the tillable lands or good water, as well as by the qualified voters. If the agents which the Legislature may employ do not correctly perform what is required of them, in determining any such contingency upon which it may be made to depend, the department for complaint and redress is the Legislature that has employed such agent to perform its functions.
No citizen of a county has a vested right in the locality of the county seat by living in it, or near it, or by living in the county. If it were so, neither a majority of the county nor the Legislature could remove it after it was once located. (Alley v. Denison, 8 Tex. R. 297.) All the questions presented in this case have been adjudicated by this Court in a way to determine it against the plaintiffs. (See Arberry v. Beavers, 6 Tex. R. 457; Baker v. Chisholm, 3 Id. 157; Alley v. Denison, 8 Id. 297.) The judgment below is affirmed.
Judgment affirmed.